10-3337-ag                                                                   BIA
Lian v. Holder                                                       A073 177 072

                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York,
on the 7th day of October, two thousand eleven.

PRESENT:
         JON O. NEWMAN,
         JOSÉ A. CABRANES,
         RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
___________________________________

YONG QIN LIAN,
         Petitioner,

                 v.                                                10-3337-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
___________________________________

FOR PETITIONER:               Michael Brown, New York, New York.

FOR RESPONDENT:               Tony West, Assistant Attorney General;
                              Cindy S. Ferrier, Senior Litigation
                              Counsel; Kimberly A. Burdge, Attorney,
                              Office of Immigration Litigation, United
                              States     Department    of     Justice,
                              Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review is

DENIED.

      Petitioner Yong Qin Lian, a native and citizen of the

People’s Republic of China, seeks review of the July 30, 2010,

decision of the BIA denying his motion to reopen.               In re Yong

Qin Lian, No. A073 177 072 (B.I.A. July 30, 2010).               We assume

the    parties’   familiarity       with    the   underlying    facts   and

procedural history of the case.

      The BIA’s denial of Lian’s motion to reopen as untimely was

not an abuse of discretion.         See Kaur v. BIA, 413 F.3d 232, 233

(2d Cir. 2005) (per curiam).         A motion to reopen generally must

be filed no later than 90 days after the date on which the final

administrative decision was rendered in the proceedings sought

to    be   reopened.   8   U.S.C.    §     1229a(c)(7)(C)(i);    8   C.F.R.

§ 1003.2(c)(2). There is no dispute that Lian’s 2009 motion was

untimely, as the final administrative decision was issued in

2002. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

The time limitation does not apply to a motion to reopen if it

is “based on changed circumstances arising in the country of

nationality or in the country to which deportation has been

ordered, if such evidence is material and was not available and


                                     -2-
could not have been discovered or presented at the previous

hearing.”   8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

§ 1229a(c)(7)(C)(ii).      However, the BIA did not abuse its

discretion in finding that Lian failed to establish changed

circumstances in China.

    Lian contends that his Falun Gong activities in the United

States constitute changed circumstances.    As the BIA noted,

Lian’s Falun Gong activities, which he commenced in the United

States in 2008, reflect a self-induced change in personal

circumstances, and therefore do not exempt his motion from the

time limitation.   See Wei Guang Wang v. BIA, 437 F.3d 270,

273-74 (2d Cir. 2006); see also Yuen Jin v. Mukasey, 538 F.3d

143, 155 (2d Cir. 2008).

    Lian also argues that he demonstrated changed country

conditions by submitting evidence showing that the prohibition

against the practice of Falun Gong was being more strictly

enforced in China, and the BIA disregarded this evidence.

However, the BIA referenced this evidence in its decision, and

its acknowledgment was sufficient.      See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (noting that the BIA

does not need to expressly parse or refute every piece of

evidence submitted by the petitioner); Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006) (“we

                               -3-
presume that an IJ has taken into account all of the evidence

before    him,      unless      the     record      compellingly         suggests

otherwise.”).

     Moreover, the BIA’s determination that the evidence failed

to   demonstrate     changed    country       conditions     is   supported    by

substantial evidence.         See Jian Hui Shao, 546 F.3d at 169 (when

the BIA considers relevant evidence of country conditions in

evaluating a motion to reopen, we review the BIA’s factual

findings under the substantial evidence standard).                       The only

background materials Lian submitted relating to conditions in

China for Falun Gong practitioners was a 2007 United States

Department    of    State     Profile    of   Asylum    Claims     and    Country

Conditions for China, which indicated that “[t]he government has

continued    to    wage   a   severe     campaign    against      Falun    Gong.”

Because   the      evidence    Lian     submitted      was   insufficient      to

establish a change in country conditions, the BIA did not abuse

its discretion in concluding that he failed to meet an exception

to the filing deadline, and, accordingly, in denying his motion

to reopen.      See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii); 8 C.F.R.

§ 1003.2(c)(2), (3).

     For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

                                        -4-
and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             -5-